Hallam, J.
(dissenting).
I cannot concur in the foregoing opinion.
It has been held in a long line of cases in this state that a common carrier may by contract limit the amount of its liability for negligent loss of goods shipped, but that in order to uphold such a contract it must appear that the value fixed was intended as a basis for determining the freight charges and the carrier’s responsibility, and that the contract was entered into in good faith. It was held that the language of the contract does not control, that it is valid only when entered into fairly and understanding^ for the purpose stated, and that the question whether it was so entered into must be determined, not alone from the contract itself, but from the facts surrounding its execution. O’Malley v. Great Northern Ry. Co. 86 Minn. 380, 90 N. W. 974; Ostroot v. Northern Pacific Ry. Co. 111 Minn. 504, 127 N. W. 177; O’Connor v. Great Northern Ry. Co. 118 Minn. 223, 136 N. W. 743. These cases, to the extent that they permit a declared valuation to be overthrown by evidence aliunde the contract, are undoubtedly overruled by recent decisions of the Supreme Court of the United States. Kansas City So. Ry. Co. v. Carl, 227 U. S. 639, 33 Sup. Ct. 391, 57 L. ed. 683; Missouri, K. & T. Ry. Co. v. Harriman, 227 U. S. 657, 33 Sup. Ct. 397, 57 L. ed. 690.
It has not, however, been held by that court that, under the Federal legislation, a carrier may limit its liability for its own negligence without either a contract or acts constituting an estoppel. In Missouri, K. & T. Ry. Co. v. Harriman, 227 U. S. 657, 33 Sup. Ct. 399, 57 L. ed. 690, the latest caseon this subject, it was said (page 672) : “The liability imposed by the statute is the liability imposed by the common law upon a common carrier, and may be limited or qualified by special contract with the shipper, provided the limitation or qualification be just and reasonable, and does not exempt from loss or responsibility due to negligence.” “The ground upon which the shipper is limited to the valuation declared is that of es*97toppel, and presupposes the valuation to be one made for the purpose of applying the lower of two rates based upon the value * * * ” (p. 668). The Interstate Commerce Commission, speaking on this subject, has said: “Can it possibly be argued that when a carrier has arbitrarily placed in its bill of lading a stipulation limiting the amount of its liability, regardless of the actual value of the property, it may claim the benefit of an estoppel ? Obviously not. * * * The cases which take cognizance of this fundamental difference in principle are numerous and well considered.” Released Rates, 13 I. C. C. Rep. 550, 554, 555. In this case the baggage check contains simply the arbitrary statement that “this company will not be responsible for loss or damage in any sum over $100 for legal baggage.” There is no semblance of a contract here. Nor do these facts give rise to an estoppel.
A shipper may be liable for rebating if he accept a less rate than the published rate, even though he do so innocently and in ignorance .of the true rate, but it has never been held that the diminution of his claim for damages in case of loss is one of the penalties imposed on the shipper in such cases.